Case 1:19-mj-00898 Document 1 Filed on 09/10/19 in TXSD Page 1 of 1

AFPD Appointed

United States District Court

SOUTHERN DISTRICT OF SEAT E D

 

UNITED STATES OF AMERICA
WARRANT FOR ARREST Sy
Vv. .
B-19-MJ-898-01
Victor Gonzalez(1) Case Number: = 19¢r3255-BTM-1
NOT FOR PUBLIC VIEW

 

To: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest Victor Gonzalez(1)
Name

 

and bring him or her forthwith to the nearest magistrate to answer a(n)

(J Indictment (() Information ([] Complaint [] OrderofCout [[] Violation Notice C Probation Violation Petition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. CO) Pretrial Vigtatiod>
charging him or her with (brief description of offense): =
18:371 — Conspiracy 6
18:1589 — Forced Labor nan.
7:2024(b) — Benefits Fraud =:
18:981(a)(1)(C), 1594,28:2461(c),7:2024 — Criminal! Forfeiture _

ano
In violation of Title See Above United States Code, Section(s)
John Morrill Clerk of the Court
Name of Issuing Officer Title of Issuing Officer
s/S. Andersen —‘§, AMGERSEN 8/26/2019 San Diego, California
Signature of Deputy ae . Date and Location
Bail fixed at $ No Bail by The Honorable Bernard G. Skomal
Name of Judicial Officer
RETURN
This warrant was received and executed with the arrest of the above-named defendant at_ Ayvev. sts ily me. CoOCH
DATE RECEIVED NAME AND TITLE OF ARRESTING OFFICER SIGNATURE OF ARRESTING OFFICER
sopelze
A .
eho! Zoe Spocal Foent  Jemes Kock! PZ

 

 

 

 

 
